Case 3:20-cv-00761-EMC Document 25 Filed 04/09/20 Page 1of1

SAO 154 (10/03) Substitution of Attorney

UNITED STATES DISTRICT COURT

 

 

 

NORTHERN District of CALIFORNIA

CINDY ADAM CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY

V.
FRANK V. BARONE, ET AL CASE NUMBER: 4:20-CV-00761-KAW
Defendant (s),
Notice is hereby given that, subject to approval by the court, Kurt Ellis substitutes
(Party (s) Name)
Charles G. Miller , State Bar No. 39272 as counsel of record in

 

(Name of New Attorney)

place of Joseph S. Picchi, Esq. and Aaron T. Schultz, Esq. of Galloway, Lucchese, Everson & Picchi
(Name of Attorney (s) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

Firm Name: Bartko, Zankel, Bunzel & Miller
Address: One Embarcadero Center, Suite 800, San Francisco, California 94111
Telephone: (415) 956-1900 Facsimile (415) 956-1152

 

 

E-Mail (Optional): _cmiller@bzbm.com

I consent to the above substitution.

 

ZL i
Date: ie ~F- ZO Fe. Z Hf: LATA,

(Signature oF Party (s))

I consent to being substituted. /s/ Joseph S. Picchi, Esq.
Date: April 9, 2020 /s/ Aaron T. Schultz, Esq.

 

 

(Signature of Former Attorney (s))

I consent to the above substitution. fae:
Date: April 9, 2020 C —

 

 

(Signature of New Attorney)

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

 

Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]|
